Case: 19-11895   Date Filed: 06/26/2020   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11895
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:18-cr-80194-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RONNIE MONTSDEOCA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 26, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and TJOFLAT, Circuit
Judges.

PER CURIAM:
               Case: 19-11895     Date Filed: 06/26/2020   Page: 2 of 4



      Ronnie Montsdeoca appeals his 240-month sentence for bank robbery and

attempted bank robbery. He argues on appeal that the District Court erred by

failing to file a written statement of reasons justifying its upward variance. Such a

statement is required by 18 U.S.C. § 3553(c)(2).

      We review a claim concerning a district court’s violation of 18 U.S.C.

§ 3553(c)(2) de novo, regardless of whether the argument was presented before the

district court. See United States v. Parks, 823 F.3d 990, 996 (11th Cir. 2016). In

reviewing a sentence, we apply a harmless error standard — any error, defect,

irregularity, or variance that does not affect substantial rights is harmless and must

be disregarded. Fed. R. Crim. P. 52(a).

      When a defendant is sentenced, the district court must state in open court the

reasons for its imposition of the particular sentence. 18 U.S.C. § 3553(c). If the

sentence exceeds the advisory guideline range, the court must give the specific

reasons for the sentence imposed, which also must be stated with specificity in a

written statement of reasons form. Id. § 3553(c)(2). The court should state enough

reasons to satisfy the appellate court that it has considered the parties’ arguments

and has a justifiable basis for exercising its discretion to vary upward. Rita v.

United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007).




                                           2
                Case: 19-11895      Date Filed: 06/26/2020      Page: 3 of 4



       Here, Montsdeoca’s imposed sentence was 240 months, which was an

upward variance from his Guidelines sentencing range of 168 to 210 months. 1 The

District Court erred by failing to provide a written statement of reasons form for its

upward variance. However, the error was harmless, as the Court sufficiently

explained its reasoning during sentencing to allow for meaningful appellate review.

See 18 U.S.C. § 3553(c)(2); United States v. Suarez, 939 F.2d 929, 934 (11th Cir.

1991); United States v. Delvecchio, 920 F.2d 810, 813 (11th Cir. 1991). The court

orally stated several reasons for Montsdeoca’s above-guideline sentence —

principally, the length and severity of his criminal record and his demonstrated

recidivism even after a previous sentence for bank robbery. In doing so, the Court

demonstrated that it had thoroughly considered the § 3553(a) factors and

determined that those factors justified the degree of the variance. See United

States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

       Further, Montsdeoca fails to point to any specific way in which he has been

harmed by the District Court’s failure to prepare a written § 3553(c)(2) report.

Generally, the harm incurred by the defendant when a district court fails to prepare

a written report is that it is not available for the Bureau of Prisons’ review, which is

what Montsdeoca argues has occurred in this case. See United States v.



       1
        Montsdeoca does not challenge the substantive reasonableness of the imposed sentence
on appeal.
                                             3
               Case: 19-11895    Date Filed: 06/26/2020    Page: 4 of 4



Massengill, 319 F. App’x 879, 884 (11th Cir. 2009). However, Montsdeoca’s

extensive criminal history, which was the primary basis for the District Court’s

decision to vary upward, is readily available to the Bureau of Prisons through the

presentence investigation report and other records. For these reasons, any error by

the court in not stating its specific reasons in written form was harmless because it

did not affect Montsdeoca’s substantial rights. See Fed. R. Crim. P. 52(a).

Accordingly, we affirm Montsdeoca’s sentence.

      AFFIRMED.




                                          4